* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 465, n. 73.
While the evidence is wholly circumstantial, it is of such character as to make the guilt vel non of the appellant a question entirely for the determination of the jury.
The absence of the two witnesses, whose presence at the trial was desired by the appellant, presented no ground for a continuance of the case; for, leaving out of view the question of the appellant's diligence, the testimony of these witnesses would have related only to matters otherwise proven, and as to which the record presents no issue.
Affirmed.